 



EXHIBIT 10.10
RAM HOLDINGS LTD.
2006 EQUITY PLAN
NOTICE OF SHARE OPTION GRANT AND
SHARE OPTION AWARD AGREEMENT
NOTICE OF SHARE OPTION GRANT
     RAM Holdings Ltd., a Bermuda exempted company (“RAM”), grants to the
Optionee named below an option (the “Option”) to purchase, in accordance with
the terms of the RAM Holdings Ltd. 2006 Equity Plan (the “Plan”) and this
nonqualified share option agreement (the “Award Agreement”), the number of
Common Shares of RAM (the “Shares”) at the exercise price per share (the
“Exercise Price”) set forth as follows:

     
OPTIONEE
   
 
   
OPTIONS GRANTED
   
 
   
EXERCISE PRICE PER SHARE
   
 
   
DATE OF GRANT
   
 
   
EXPIRATION DATE
  Seven years from the Date of Grant.
 
   
VESTING SCHEDULE
  The Options will vest in four equal installments on each of the first four
anniversaries of the Date of Grant.

 



--------------------------------------------------------------------------------



 



SHARE OPTION AWARD AGREEMENT
1. Incorporation of Plan Terms.
     This Award Agreement and the Options granted hereby shall be subject to the
Plan, the terms of which are incorporated herein by reference, and in the event
of any conflict or inconsistency between the Plan and this Award Agreement, the
Plan shall govern. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Plan, a copy of which has been furnished to
the Optionee.
2. Grant of Option.
     Subject to the conditions contained herein and in the Plan, RAM grants to
the Optionee, as of the Date of Grant, the Option to purchase the number of
Shares specified above at the Exercise Price. The Shares issuable upon exercise
of the Option are from time to time referred to herein as the “Option Shares.”
The grant of an Option shall impose no obligation on the part of the Optionee to
exercise the Option. The Option shall vest as specified above in the Notice of
Share Option Grant and be exercisable as hereinafter provided.
3. Terms and Conditions of the Option.
     The Option is granted subject to the following terms and conditions:
     (a) Vesting; Exercisability. The Option shall vest and become exercisable
in accordance with the vesting schedule set forth above in the Notice of Share
Option Grant, which vesting schedule shall be no less favorable to the Optionee
than that set forth in any applicable vesting schedule set forth in any
employment, management retention, change in control, severance or similar
agreement between the Optionee and RAM or any of its Subsidiaries or affiliates,
unless the Option has earlier vested or been forfeited in accordance with the
terms hereof.
     (b) Term of the Option. The Option shall terminate and no longer be
exercisable on the earlier of (i) the seventh anniversary of the Date of Grant
or (ii) the date specified for termination of the Option in Sections 4(a), 4(b)
and 4(c) below; provided, however, if the termination date falls on a date which
the Optionee is prohibited by RAM’s policy in effect on such date from engaging
in transactions in RAM’s securities, such termination date shall be extended to
ten business days following the first date that the Optionee has been advised
that the Optionee is permitted to engage in transactions in RAM’s securities
under such RAM policy.
     (c) Notice of Exercise. Subject to Sections 3(d) and 3(f) and 4 hereof, the
Optionee may exercise all or any portion of the Option (to the extent vested) by
giving notice of exercise to RAM or RAM’s agent, provided, however, that no less
than 10 Option Shares may be purchased upon any exercise of the Option unless
the number of Option Shares purchased at such time is the total number of Option
Shares in respect of which the Option is then exercisable, and provided,
further, that in no event shall the Option be exercisable for a fractional
share. The date of exercise of an Option shall be the later of (i) the date on
which RAM or RAM’s agent receives such notice or (ii) the

2



--------------------------------------------------------------------------------



 



date on which the conditions provided in Sections 3(d) and 3(f) are satisfied.
Notwithstanding any other provision of this Award Agreement, the Optionee may
not exercise the Option, whether in whole or in part, and no Option Shares will
be issued by RAM in respect of any such attempted exercise, at any time when
such exercise is prohibited by RAM policy then in effect concerning transactions
by the Optionee in RAM’s securities.
     (d) Payment. Prior to the issuance of a certificate pursuant to Section
3(g) hereof evidencing the Option Shares in respect of which all or a portion of
the Option shall have been exercised, the Optionee shall have paid to RAM the
Exercise Price for all Option Shares purchased pursuant to the exercise of such
Option. Payment may be made by personal check, bank draft or postal or express
money order (such modes of payment are collectively referred to as “cash”)
payable to the order of RAM in U.S. dollars. Payment may also be made in Common
Shares owned by the Optionee, or in any combination of cash or such shares as
the Committee in its sole discretion may approve. Such shares shall be valued at
their Fair Market Value as of the date of exercise. Payment of the Exercise
Price in Common Shares owned by the Optionee shall be made by delivering to RAM
the share certificate(s) representing the required number of shares, with the
Optionee signing his or her name on the back, or by attaching executed share
powers/share transfer forms (with the signature of the Optionee authenticated in
either case); payment of the Exercise Price in Common Shares owned by the
Optionee may also be made through constructive surrender, by submission of an
attestation of ownership in the form approved by RAM and with such signatures or
other guarantees as may be required by RAM. In the discretion of the Committee,
and in accordance with rules and procedures established by the Committee (or by
any person to whom authority to establish such rules and procedures shall have
been delegated by the Committee), the Optionee shall be permitted to make a
“cashless” exercise of all or a portion of the Option. Common Shares issued
pursuant to the exercise of a Share Option shall, subject to the terms hereof,
be purchased for consideration, paid for at such times, by such methods, and in
such forms, including cash, share repurchase, option cancellation, Optionee
services or other consideration, as the Committee shall determine.
     (e) Shareholder Rights. The Optionee shall have no rights as a shareholder
with respect to any Shares issuable upon exercise of the Option until the
Optionee shall become the holder of record thereof, and no adjustment shall be
made for dividends or distributions or other rights in respect of any share for
which the record date is prior to the date upon which the Optionee shall become
the holder of record thereof.
     (f) Limitation on Exercise. The Option shall not be exercisable unless the
offer and sale of Common Shares pursuant thereto has been registered under the
Securities Act of 1933, as amended (the “1933 Act”), and qualified under
applicable state “blue sky” laws or RAM has determined that an exemption from
registration under the 1933 Act and from qualification under such state “blue
sky” laws is available.
     (g) Issuance of Shares. Subject to the foregoing conditions, as soon as is
reasonably practicable after its receipt of a proper notice of exercise and
payment of the Exercise Price for the number of Shares with respect to which the
Option is exercised,

3



--------------------------------------------------------------------------------



 



RAM either (i) shall deliver or cause to be delivered to the Optionee (or to
such person to whom the Option has been transferred pursuant to Section 5
hereof; or following the Optionee’s death, to such other person entitled to
exercise the Option), at the principal office of RAM or at such other location
as may be acceptable to RAM and the Optionee (or such other person), one or more
share certificates in the name of the Optionee (or of the person or persons to
whom such option was transferred by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order) for the appropriate number
of Shares issued in connection with such exercise or (ii) shall transfer the
appropriate number of Shares issued in connection with such exercise to the
brokerage account designated by the Optionee to RAM in writing prior to
exercise. Such Shares shall be fully paid and nonassessable.
     (h) Non-qualified Status of the Option. The Option granted hereby is not
intended to qualify, and shall not be treated, as an “incentive stock option”
within the meaning of Code Section 422.
4. Termination of Employment.
     (a) General. Subject to Sections 4(c) and 4(d) hereof, if the Optionee’s
employment with RAM and its Subsidiaries terminates for any reason including
Good Reason but other than death, Permanent Disability (as defined herein) or
Retirement (as defined herein) prior to the satisfaction of any vesting period
requirement under Section 3(a) hereof, the unvested portion of the Option shall
be forfeited to RAM, and the Optionee shall have no further right or interest
therein, unless the Committee in its sole discretion shall determine otherwise.
Notwithstanding anything herein to the contrary, if the Optionee’s employment
with RAM and its Subsidiaries is terminated for Cause, the Option (whether
vested or unvested) shall be forfeited to RAM, and the Optionee shall have no
further right or interest therein.
     (b) Exercise Following Termination of Employment. If the Optionee’s
employment with RAM and its Subsidiaries terminates for any reason including
Good Reason but other than death, Permanent Disability, Cause or Retirement (as
defined herein) after the Option has vested in accordance with Sections 3(a),
4(a) and 4(d) hereof with respect to all or a portion of the Shares subject to
the Option, the Optionee shall have the right, subject to the terms and
conditions hereof and of the Plan, to exercise the Option, to the extent it has
vested as of the date of such termination of employment, at any time within
three months after the date of such termination, subject to the earlier
expiration of the Option and except as otherwise provided in Section 3(b).
     (c) Exercise Following Termination of Employment Due to Death, Permanent
Disability or Retirement.
     (i) If the Optionee’s employment with RAM and its Subsidiaries terminates
due to (A) death or (B) Permanent Disability or (C) Retirement and in each case
after at least three years of continuous service with RAM and its Subsidiaries
(including service with a corporation or other entity acquired by RAM), in any
such case prior to the satisfaction of any vesting period requirement

4



--------------------------------------------------------------------------------



 



under Section 3(a) hereof, the Option shall be deemed to have vested in full as
of the date of death or termination due to Permanent Disability or such
Retirement.
     (ii) Following termination of employment due to death, Permanent Disability
or Retirement, the Option may be exercised to the extent vested on the date of
death, disability or Retirement by the Optionee, or the Optionee’s Permitted
Transferee, estate, personal representative or beneficiary, as the case may be,
within three years after the date of death or termination of employment due to
Permanent Disability or Retirement, subject to the earlier expiration of the
Option as provided in Section 3(b).
     (d) Exercise Following a Change in Control. If the Optionee’s employment
with RAM and its Subsidiaries terminates (i) for Good Reason or without Cause,
provided that such termination is within one year following a Change in Control,
or (ii) without Cause, provided that such termination is prior to and in
anticipation of a Change in Control at the request of a third party who has
indicated an intention to consummate a Change in Control and such Change in
Control occurs and provided further that such third party does not thereafter
re-appoint the Optionee to a similar position and title and with at least the
same compensation and similar responsibilities as provided for in the Optionee’s
Employment Agreement, then the Option shall be deemed to have vested in full as
of the date of such termination of employment, however, the accelerated portion
of the Option may not be exercised until the Change in Control occurs.
     (e) Definitions. For purposes hereof, the following terms shall have the
meanings specified below:
     (i) Termination of Employment. The employment of the Optionee shall be
deemed terminated if the Optionee is no longer employed by RAM or any of its
Subsidiaries for any reason. The Committee shall have discretion to determine
whether military or government service or an authorized leave of absence (as a
result of disability or otherwise) shall constitute a termination of employment
for purposes hereof, in accordance with applicable law.
     (ii) Cause. Each of the following shall constitute “Cause” for termination
of employment:

  (A)   the Optionee’s commission of any felony;     (B)   the Optionee’s gross
negligence, willful malfeasance or gross misconduct in connection with his
employment;     (C)   a substantial and continual refusal by the Optionee in
breach of his or her Employment Agreement to perform the duties,
responsibilities or obligations assigned to the Optionee pursuant to the terms
thereof;

5



--------------------------------------------------------------------------------



 



  (D)   the Optionee’s failure to fully cooperate with a regulatory
investigation involving RAM or any of its Subsidiaries or affiliates; or     (E)
  any one or more acts by the Optionee of dishonesty, theft, larceny,
embezzlement or fraud from or with respect to RAM of any of its Subsidiaries or
affiliates.

By way of example, termination from employment necessitated by the Optionee’s
inability to maintain a valid work permit from the applicable Bermuda
governmental authorities after the Optionee has used his or her best efforts to
maintain such permit or in connection with a Change in Control does not
constitute termination for Cause. Notwithstanding the foregoing, a termination
shall not be treated as a termination for Cause unless RAM shall have delivered
a written notice to the Optionee within 30 days of the actual knowledge of the
Chief Executive Officer of RAM, or, if the Optionee is the Chief Executive
Officer of RAM, a majority of the members of the Board, of the occurrence of one
or more of such events that may give rise to a termination of employment for
Cause and, for an event described in Section 4(e)(ii)(C) above, if capable of
being cured, shall not have been cured by the Optionee within 30 days of the
receipt of such notice and, for an event described in Section 4(e) (ii)(D)
above, shall not have been cured by the Optionee immediately after receipt of
such notice. If RAM has provided the notice described in the preceding sentence
to the Optionee on at least two separate occasions which involved substantially
similar behavior, RAM may immediately terminate the Optionee for Cause upon the
occurrence of a third similar event without regard to the notice and cure period
described in the preceding sentence.
     (iii) Good Reason. A termination of the Optionee’s employment for Good
Reason shall mean a termination of the Optionee’s employment by the Optionee for
one or more of the following reasons: (A) a reduction in the Optionee’s Base
Salary, Cost of Living Allowance or the target bonus opportunity described in
the Optionee’s Employment Agreement, (B) RAM’s removal of the Optionee from
his/her position with RAM, (C) a material breach of the Optionee’s Employment
Agreement by RAM, (D) a material diminution in the Optionee’s duties or the
assignment to the Optionee of duties that are not materially consistent with
those customarily assigned to the [title of officer] of a company of the size
and nature of RAM or which do, or would be reasonably expected to, materially
impair his ability to function as the [title of officer] of RAM, (E) a
relocation of the corporate headquarters away from Bermuda, (F) the refusal of a
purchaser of all or substantially all of the assets of RAM to continue the
Optionee’s employment with substantially the same position, title and
responsibilities and at least the same compensation as provided for under the
Optionee’s Employment Agreement, or (G) the Optionee’s inability to maintain a
valid work permit from the applicable Bermuda governmental authorities after the

6



--------------------------------------------------------------------------------



 



Optionee has used his or her best efforts to maintain such permit.
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason (1) if the Optionee shall have consented in writing
to the occurrence of the event giving rise to the claim of termination for Good
Reason, or (2) unless the Optionee shall have delivered a written notice to the
Board within 90 days of his having actual knowledge of the occurrence of one or
more of such events stating that he intends to terminate his employment for Good
Reason and specifying the factual basis for such termination, and such event, if
capable of being cured, shall not have been cured by RAM within 30 days of the
receipt of such notice.
     (iv) Permanent Disability. “Permanent Disability” shall mean circumstances
that entitle the Optionee to receive benefits under the long-term disability
policy maintained by RAM or any of its Subsidiaries for the Optionee.
     (v) Retirement. “Retirement” shall mean the termination of the Optionee’s
employment on or after age 55 with at least ten years of service with RAM,
except for Cause.
     (vi) Change in Control. A “Change in Control” shall be deemed to occur on
the date on which one of the following events occurs:

  (A)   The acquisition by any person, entity or “group” (as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended), other than by The PMI
Group, Inc., of 50% or more of the combined voting power of the then outstanding
voting securities of RAM;     (B)   the merger, amalgamation, reorganization, or
consolidation of, or share exchange involving RAM, as a result of which the
shareholders of RAM immediately before such transaction do not, immediately
thereafter, own, directly or indirectly, more than 50% of the combined voting
power entitled to vote generally in the election of directors of the merged or
consolidated company;     (C)   a sale of all or substantially all of RAM’s
assets; and     (D)   approval by RAM of the liquidation or dissolution of RAM.

Notwithstanding the foregoing, if RAM or any of its Subsidiaries or affiliates
has entered, or enters, into any employment, management retention, change in
control, severance or similar agreement with the Optionee, which agreement sets
forth any of the foregoing definitions, then such definition, rather than the
definition set forth above, shall control for purposes of this Award Agreement.
     (f) Exercise Following Termination of Employment Subject to RAM Policies on
Insider Trading. Any exercise of the Option pursuant to Section 4(b) or 4(c)
above following termination of the Optionee’s employment for any reason other
than

7



--------------------------------------------------------------------------------



 



death shall be subject to, and shall be permitted only to the extent such
exercise complies with, the policies of RAM concerning insider trading.
     (g) Cancellation of Option and Repayment of Option Gain. Notwithstanding
any other provision of this Award Agreement, the Committee may cancel all or any
portion of the Option, whether or not vested, and may require the Optionee to
repay to RAM all or any portion of the Option Gain (as defined herein) that the
Optionee realizes from any full or partial exercise of the Option occurring
within six months before or one year after the termination of the Optionee’s
employment with RAM and its Subsidiaries (other than a termination of the
Optionee’s employment due to the expiration of the term of the Optionee’s
Employment Agreement), if the Optionee engages in Competitive Activity (as
defined herein) within one year following such termination of the Optionee’s
employment. An Optionee will be considered to engage in “Competitive Activity”
if the Optionee (1) enters into a relationship as an employee, officer, partner,
member, director, independent contractor, consultant, advisor or agent of, or in
any similar relationship with, any corporation, partnership, limited liability
company, joint venture or other business entity that engages in a financial
guaranty reinsurance business, whether existing or to be formed, without regard
to its claims-paying ability (a “Competitor”), where the Optionee will be
responsible for providing services which are similar or substantially related to
the services that the Optionee provided during any of the last three years of
the Optionee’s employment with RAM and its Subsidiaries or (2) either alone, or
in concert with others, acquires or maintains beneficial ownership (within the
meaning of Section 13(d) of the Exchange Act) of 5% or more of any class of
equity securities of a Competitor. The amount of the Optionee’s “Option Gain”
realized upon full or partial exercise of an Option is the amount of income that
would be reportable on the Optionee’s Form W-2 (or successor form) if RAM issued
such a form to the Optionee, as determined by the Committee in its sole
discretion for the year in which such exercise occurs. RAM may require the
Optionee, in connection with any full or partial exercise of an Option, to
certify in a manner acceptable to RAM that the Optionee has not engaged in
Competitive Activity and may decline to give effect to such exercise if the
Optionee fails so to certify. If the Optionee is required to repay any Option
Gain to RAM pursuant to this Section 4(g), the Optionee shall pay such amount in
such manner and on such terms and conditions as RAM may require, and RAM shall
be entitled to withhold or set-off against any other amount owed to the Optionee
by RAM or any of its Subsidiaries (other than any amount owed to the Optionee
under any retirement plan intended to be qualified under Section 401(a) of the
Code) up to any amount sufficient to satisfy any unpaid obligation of the
Optionee under this Section 4(g).
5. Transfer; Option Exercisable Only by Optionee and Permitted Transferees.
     The Option may not be transferred, pledged, assigned, or otherwise disposed
of, except (i) by will or the laws of descent and distribution, (ii) pursuant to
a qualified domestic relations order, or (iii) for no consideration, subject to
such rules and conditions as may be established by the Committee, to a member or
members of the Optionee’s immediate family (as defined below) or to one or more
trusts or partnerships established in whole or in part for the benefit of one or
more of such immediate family members (the parties identified in clauses (i),
(ii), and (iii) being referred to collectively as “Permitted Transferees”). If
the Option is transferred to a Permitted

8



--------------------------------------------------------------------------------



 



Transferee, it shall be further transferable only by will or the laws of descent
and distribution or, for no consideration, to another Permitted Transferee of
the Optionee.
     The Optionee shall promptly notify RAM of any proposed transfer to a
Permitted Transferee in advance in writing and shall upon request provide RAM
with information concerning the Permitted Transferee’s financial condition and
investment experience. No assignment or transfer of the Option, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, except as permitted by this Section 5, shall vest in the assignee or
transferee any interest or right in the Option, but immediately upon any attempt
to assign or transfer the Option the same shall terminate and be of no force or
effect. For purposes of this Option Agreement, the Optionee’s “immediate family”
means any child, stepchild, grandchild, spouse, son-in-law or daughter-in-law
and shall include adoptive relationships.
6. Tax Withholding.
     RAM shall have the right, prior to the issuance of the Shares as set forth
in section 3(g) hereof, to require the Optionee to remit to RAM any amount
sufficient to satisfy the minimum required Federal, state or local tax
withholding requirements. To the extent permitted by applicable law, RAM may
permit the Optionee to satisfy, in whole or in part, such obligation to remit
the minimum statutory withholding amount of taxes, by directing RAM to withhold
the Shares that would otherwise be received by the Optionee, pursuant to such
rules as the Committee may establish from time to time. RAM shall also have the
right to deduct from all cash payments made pursuant to or in connection with
the Option the minimum required Federal, state or local taxes required to be
withheld with respect to such payments or, if the Optionee so elects, up to the
maximum Federal, state or local income taxes or such lesser amount as determined
by RAM in order to assure that it complies with applicable accounting standards.
7. No Restriction on Right to Effect Corporate Changes; No Right to Employment.
     Neither the Plan, this Award Agreement nor the existence of the Option
shall affect in any way the right or power of RAM or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in RAM’s capital structure or its business, or any merger or
consolidation of RAM, or any issue of bonds, debentures, preferred or prior
preference shares ahead of or convertible into, or otherwise affecting the
Common Shares or the rights thereof, or the dissolution or liquidation of RAM,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
     In addition, neither this Award Agreement, the grant of the Option nor any
action taken hereunder shall be deemed to limit or restrict the right of RAM to
terminate the Optionee’s employment at any time, for any reason, with or without
Cause.
8. Adjustment of and Changes in Shares.
     In the event of any merger, amalgamation, consolidation, recapitalization,
reclassification, share dividend, bonus issue, special cash dividend, or other
change in corporate structure affecting the Common Shares, the Committee shall,
as necessary, make such equitable

9



--------------------------------------------------------------------------------



 



adjustments, if any, as it reasonably deems appropriate in the number and class
of shares subject to, and the Exercise Price of, the Option. The foregoing
adjustments shall be made as reasonably determined by the Committee in its sole
discretion with a view to preserving the benefits or potential benefits intended
to be made available to the Optionee.
9. Preemption of Applicable Laws and Regulations.
     Anything herein to the contrary notwithstanding, if, at any time specified
herein for the issuance of Shares to the Optionee, any law, regulation or
requirement of any governmental authority having jurisdiction shall require
either RAM or the Optionee to take any action in connection with the Shares then
to be issued, the issuance of such Shares shall be deferred until such action
shall have been taken.
10. Committee Decisions Final.
     Any dispute or disagreement which shall arise under, or as a result of, or
pursuant to, or in connection with, this Award Agreement or the Option shall be
determined by the Committee, and any such determination or any other
determination by the Committee under or pursuant to this Award Agreement and any
interpretation by the Committee of the terms of the Option shall be final and
binding on all persons affected thereby.
11. Amendments.
     The Committee shall have the power to alter or amend the terms of the
Option as set forth herein from time to time, in any manner consistent with the
provisions of Section 16 of the Plan, provided, however, that no such
alteration, suspension or amendment may be binding on the Optionee to the extent
that is inconsistent with the terms of any employment, management retention,
change in control, severance or similar agreement between that the Optionee and
RAM or any of its Subsidiaries or affiliates and adversely affects the rights of
the Optionee under the Option, without the written consent of the Optionee, and
provided further, that no amendment will be made that is inconsistent with Code
Section 409A. Any alteration or amendment of the terms of the Option by the
Committee shall, upon adoption, with written consent to the extent required
consistent herewith, become and be binding on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person. The Committee shall give written notice to the Optionee of any such
alteration or amendment as promptly as practicable after the adoption thereof.
The foregoing shall not restrict the ability of the Optionee and RAM by mutual
consent to alter or amend the terms of the Option in any manner which is
consistent with the Plan and approved by the Committee. In addition, the terms
of the Option may be amended or supplemented by any employment, management
retention, severance or similar agreement entered into between RAM and the
Optionee (including any such agreement entered into prior to the Date of Grant)
and approved, to the extent such agreement amends or supplements the terms of
the Option, by the Committee. Notwithstanding anything in the Plan to the
contrary, the Committee may amend this Award Agreement, without the consent of
any Optionee, to the extent it deems necessary or desirable to comply with Code
Section 409A.
12. Notice Requirements.

10



--------------------------------------------------------------------------------



 



     Any notice which either party hereto may be required or permitted to give
to the other shall be in writing. Such notice may be delivered to RAM personally
or by mail, postage prepaid and shall be addressed to RAM in care of its
Secretary at the principal executive office of RAM and to the Optionee at the
address appearing in the personnel records of RAM for the Optionee or to either
party at such other address as either party hereto may hereafter designate in
writing to the other. Any such notice shall be deemed effective upon receipt
thereof by the addressee.
13. Governing Law.
     The terms and conditions stated herein are to be governed by, and construed
in accordance with, the laws of New York.
14. Entire Agreement; Headings.
     This Award Agreement and the other related documents expressly referred to
herein set forth the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings relating to the
subject matter hereof, with the exception of any contrary provision set forth in
any employment, management retention, change in control, severance or similar
agreement between the Optionee and RAM or any of its Subsidiaries or affiliates.
In the event of a discrepancy or inconsistency in the number of Shares covered
by the Option, the Date of Grant, the vesting schedule, the Exercise Price or
any other term in this Award Agreement and the resolutions of the Committee
authorizing the grant of the Option covered hereby, such resolutions shall
control and RAM shall have the right, in its sole discretion, to replace the
Award Agreement or any portion thereof with a correct version. The headings of
Sections and subsections herein are included solely for convenience of reference
and shall not affect the meaning of any of the provisions of this Award
Agreement.
     RAM HOLDINGS LTD.

             
 
  By:        
 
           
 
  Name:        
 
  Title:        

     OPTIONEE:

                            Print Name:      

11